Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The amendment filed on 24 March 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the product claims in Group I were elected and the process claims in Group II of Restriction Requirement filed on 04/26/2021 are distinct from the product as claimed because the product can be used in a materially different process of using that product (i.e. the monomeric single chain bispecific antibody can be used for the purpose other than activating T-cells, for example, it can be used for in-vitro testing). 
Applicants previously attempted to shift from a product invention to a process in the 10/21/21 response, and the examiner denied entry of those claims in an Office communication dated 1/27/22. Applicants were informed in that Office communication that the product claims had been elected for examination and that claims to the process would not be entered. 
The 3/24/22 response attempts again to shift from a product invention to a process. “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.” MPEP 819. The examiner declines to permit shift in this application because it is not immediately evident why the process claims are allowable, given that a seemingly narrower version of the product claims was rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) in the nonfinal Office action.
Furthermore, applicant’s 6/4/21 election was made without traverse; see 7/23/21 nonfinal Office action at page 2. A lack of traverse at that time failed to preserve applicant’s right to petition the restriction requirement with the Director. 37 CFR 1.144; MPEP 818.01(c). There are no provisions in the MPEP for circumventing the unavailability of a petition to the Director by repeated untimely traversals with the examiner.
The 1/27/22 Office communication previously advised applicants that the examiner would not permit a shift to a non-elected invention. As such, the examiner cannot reasonably consider the 3/24/22 response to be a bona fide attempt to advance the prosecution to final action. As such, there is no new 2-month time period set to reply to this Office communication. See MPEP 714.03. Applicants must supply a compliant reply to the 7/23/21 Office action by 7/27/22 in order to avoid abandonment. This time period is not extendable. 35 U.S.C. 133.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643